ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and remarks of 20 January 2022 are entered..
	Claims 17 and 19 have been canceled. Claims 1-16, 18, and 20-22 are pending and are being examined on the merits.
	The rejection of claims 18, 20, and 21 under 35 U.S.C. 112(a) for scope of enablement is withdrawn in light of the amendment filed 20 January 2022.
	The rejection of claims 1-16 and 18-21 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 20 January 2022.
	The rejection of claim 9 under 35 U.S.C. 112(d) is withdrawn in light of the amendment filed 20 January 2022.

Reasons for Allowance
Claims 1-16, 18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not recognize the claimed peptides of formula (I) or those with an 85% or higher identity to SEQ ID NO: 18, where either peptide is connected internally by a linker L of formula (II). A search of the underlying sequence common to all peptides, RVKLVNLGFATLREH, shows that the fragment as claimed only occurs in isolated, cyclic peptides within the Applicants’ own art that does not qualify as prior art under 35 U.S.C. 102. The peptide is derived from ASCL1, see UniProt P50553, but there is no teaching or suggestion from the prior art that the residues from position 129 to position 146 are of any particular interest as an isolated peptide connected between i and i+4/i+7 residues via a linker. The region comprises a helix as part of a basic helix loop helix structure, but nothing from the prior art suggest that the helix alone is of any interest to one of ordinary skill in the art. See Figure 1 of Baronti et al. Biophys. J. 112:1366-1373, as well as p.1371 indicating that the first helix is structurally less stable and less likely to be involved in significant interactions as compared to the second helix. This suggests to one of ordinary skill in the art that the second helix is of interest rather than the region encompassing the fragment as claimed derived from the first helix. The claimed peptide is therefore novel and unobvious. Similarly, the claimed method of use is novel and unobvious and otherwise satisfies the requirements of 35 U.S.C. 101 and 112.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658